DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species D in the reply filed on 08/08/2022 is acknowledged.
Claims 14-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/08/2022.
Claims 15-19, and 21-23 were withdrawn due to being directed to a non-elected species. Claim 15 recites the limitation of “a grow line cover” which is not detailed within the specifications nor drawings. The grow line cover is present and illustrated in Figs. 19-23 and appears to only be shown in operation with non-elected species A, B and C, whereas they are absent in the elected species D of Figs. 25A-25D. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "funnel" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This element was properly introduced in claim 5 but not claim 9. It is unsure whether applicant wanted to claim the limitations to be dependent on claim 5. Applicant should either revise the limitations as recited to properly introduce a funnel or revise the claims so that claim 9 is dependent on the limitations of claim 5. 
The term “light” in claim 13 is a relative term which renders the claim indefinite. The term “light” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “skirt” has been rendered indefinite due to the use of the term “light”.  Examiner has proceeded with prosecution using the interpretation that Applicant intended to claim the weight of the skirt.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins (US 20150223418 A1, provided by applicant in IDS 07/22/2020)
Regarding claim 1: Collins discloses a crop production system for a vertical grow tower crop production (Abstract), comprising: a grow line (4); a plurality of grow towers (10), each of the plurality of grow towers (10) vertically attached to, and moveable along, the grow line (Fig. 1); a grow tower conveyance mechanism operative to move the plurality of grow towers to select positions along the grow line (Fig. 6, Para 112, “permits linear movement of the grow tube when supported by an overhead conveyor system”); an irrigation system (6) operative to supply a fluid to respective tops ends of the plurality of grow towers at one or more of the select positions along the grow line (Fig. 1) and a gutter (65) extending under and running parallel to the grow line (Fig. 6), the gutter disposed beneath the plurality of grow towers to capture excess fluid supplied to the plurality of grow towers (Fig. 6).
Regarding claim 5: Collins discloses the limitations of claim 1 as shown above.
Collins further discloses wherein each of the plurality of grow towers comprises a tower body (10, Fig. 1) and a funnel (30) disposed on the top of the tower body, the funnel directing fluid flowing therethrough over a desired region within the tower body (Fig. 2).
Regarding claim 12: Collins discloses the limitations of claim 1 as shown above.
Collins further discloses wherein each of the plurality of grow towers comprises a hook (28) attached to the top of the grow tower (10), wherein the hook is configured to engage the grow line (4, Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Collins as applied to claim 1 above, and further in view of Johnson (US 10136587 B1) and McMahan (US 3719327 A).
Regarding claim 2: Collins discloses the limitations of claim 1 as shown above.
Collins further discloses wherein the irrigation system (6) comprises a plenum (body of 6), and a plurality of nozzles (8) attached to the plenum at the select positions (Fig. 1), and the grow tower. 
Collins fails to teach the irrigation system extending along the grow line. 
However, Johnson teaches the irrigation extending along the grow line (irrigation supply line 38 extends along overhead rail 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the irrigation system as disclosed by Collins with the orientation and placement of the irrigation system as taught by Johnson so as to minimize the amount of irrigation lines required for the crop production system. 
Modified Collins fails to teach wherein each of the nozzles comprises a pressure-regulating flow controller operative to limit the flow rate of the fluid supplied.
However, McMahan teaches wherein each of the nozzles (15a) comprises a pressure-regulating flow controller operative to limit the flow rate of the fluid supplied (Col 4 lines 22-30, “Conversely, near the terminal end of the lateral 13 the pressure will be lower, and the member 21 will extrude to a lesser degree into notches 24. The openings 24a will be larger. In either case (high pressure and a small opening 24a or low pressure and a larger opening 24a), the resultant fluid flow rate through the annular discharge passageway 23 and out of the nozzle 15A will be substantially the same. Thus a pressure regulating function is achieved.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nozzles as disclosed by modified Collins with the pressure-regulation as taught by McMahan so as to keep the flow of nutrients supplied to the grow towers consistent with little to no fluctuations. 
Regarding claim 3: the modified reference teaches the limitations of claim 2 as shown above.
Modified Collins further teaches wherein the irrigation system comprises a recirculation tank (101) and a return pump (98) operably connected to the gutter and that pumps fluid from the gutter to the recirculation tank (Fig. 10).
Regarding claim 4: the modified reference teaches the limitations of claim 3 as shown above.
Modified Collins further teaches wherein the irrigation system (6) comprises a supply pump (96) operably connected to the recirculation tank (101) and the plenum (body of 6), the supply pump being operable to supply fluid from the recirculation tank to the plenum (body of 6) (para 139, “After testing, nutrients and water are added as needed to the fertigation return holding tank 101 to match the original fertigation specification and then injected back into the overhead fertigation distribution system 6 by means of a metering injection module 96.”).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Collins as applied to claim 1 above, and further in view of Stoltzfus (US 20150334930 A1).
Regarding claim 6: Collins discloses the limitations of claim 1 as shown above.
Collins fails to explicitly teach wherein each of the grow towers includes a plurality of plug containers disposed along the tower body.
However, Stoltzfus teaches wherein each of the grow towers (10) includes a plurality of plug containers (50) disposed along the tower body (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grow towers as disclosed by Collins with the receptacles as taught by Stoltzfus so as to structurally support the roots of the plant as it grows within the grow towers.
Regarding claim 7: the modified reference teaches the limitations of claim 6 as shown above.
Stoltzfus further teaches wherein each of the plurality of grow towers (20) comprises a first plurality of plug containers (50) arranged along a first face of the grow tower (Figs. 2 and 3).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Collins and Stoltzfus as applied to claim 7 above, and further in view of Van Buuren (US 20200008378 A1).
Regarding claim 8: the modified reference teaches the limitations of claim 7 as shown above.
Stoltzfus teaches wherein each of the plurality of grow towers (20) comprises a second plurality of plug containers (50) arranged along a second face of the grow tower (Figs. 2 and 3), wherein the second face is opposite to the first face.
Modified Collins fails to teach wherein each of the plurality of grow towers includes a central wall defining a first cavity containing the first plurality of plug containers and a second cavity containing the second plurality of plug containers.
However, Van Burren teaches wherein each of the plurality of grow towers (10) includes a central wall (13) defining a first cavity (14.1) containing the first plurality of plug containers (18) and a second cavity (14.2) containing the second plurality of plug containers (16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grow tower as disclosed by modified Collins with the central wall and dual cavity system as taught by Van Burren so as to provide adequate amount of nutrients to plants on both sides of the grow tower while also decreasing the likelihood that their growth of one plant interferes or damages the other. 
Regarding claim 9: the modified reference teaches the limitations of claim 8 as shown above.
Modified Collins teaches wherein each funnel (30) comprises a collector (31); first passageway (72b) in fluid communication with the collector (Fig. 8); a first slot (73) disposed in the collector and in the fluid communication path between the collector and the first passageway (72B, Fig. 8); and wherein the first slot is arranged to cause fluid to accumulate in the collector trough and distribute the fluid substantially evenly to the first passageway. 
Collins fails to teach a second passageway, a second slot disposed in the collector trough in the fluid communication path between the collector trough and the second passageway and the first passageway in fluid communication with the first cavity, and the second passageway.
However, Van Burren teaches a second passageway (second half of 52 near 54, Fig. 6B), a second slot (54) disposed in the collector trough (Fig. 6B) and in the fluid communication path between the collector trough and the second passageway (Fig. 6B); the first passageway in fluid communication with the first cavity, and the second passageway (second half of 52 near 54, Fig. 6B) in fluid communication with the second cavity (14.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the funnel channel as disclosed by modified Collins with the second slots and second passageways as taught by Van Burren so as to provide equal distribution of nutrients to the plants on both sides of the grow tower.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Collins as applied to claim 1 above, and further in view of Vesty (US 20200367455 A1).
Regarding claim 1: Collins discloses the limitations of claim 1 as shown above.
Collins fails to explicitly teach wherein the spacing of the select positions increase in a first direction such that spacing of the grow towers increases as such grow towers are moved along the grow line.
However, Vesty teaches wherein the spacing of the select positions increase in a first direction such that spacing of the grow towers increases as such grow towers are moved along the grow line (Para 221, “A plurality of conveying tray assemblies 2 maybe be locked onto the conveying chains 26 at variable offset distances relative to the X-Axis of the prescribed conveying path between the conveying tray assemblies 2 depending on the surface area requirements of the plants at all stages of their life cycle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the crop production system as disclosed by Collins with the varying spacing as taught by Vesty so as to decrease the likelihood that the plants between the grow towers interfere or damage each other as they grow and reach maturity. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Collins as applied to claim 1 above, and further in view of Manuszak (US 20150196949 A1)
Regarding claim 11: Collins discloses the limitations of claim 1 as shown above.
Collins further teaches the conveyance mechanism (Fig. 6, Para 112, “permits linear movement of the grow tube when supported by an overhead conveyor system”).
Collins fails to teach a reciprocating cam mechanism. 
However, Manuszak teaches a reciprocating cam mechanism (para 46, “A high rate linear reciprocating motion mechanism for actuation of the arms 2004 is provided by a servo-driven offset crank or cam 2010 connected by linkage 2012 to slides 2006 to which the arms 2004 are connected.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the conveyor system as disclosed by Collins with the reciprocating cam mechanism as taught by Manuszak so as to allow the crop production system to replicate natural phenomena, such as replicating a diurnal system where the plants get a certain amount of sunlight and nightlight by moving the grow tower between two systems. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Collins, Johnson, and McMahan as applied to claim 2 above, and further in view of Kim (EP 2374545 A2).
Regarding claim 13: the modified reference teaches the limitations of claim 2 as shown above.
Modified Collins fails to teach wherein the nozzle further comprises a light skirt.
However, Kim teaches wherein the nozzle (10) further comprises a light skirt (20,22) (Para 71, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the nozzle as disclosed by modified Collins with the skirt as taught by Kim so as to protect the nozzle and decrease the likelihood that it is damaged during conveyance or interaction with the grow towers.
Modified Collins discloses the claimed invention except for a light skirt.  It would have been obvious to one having ordinary skill in the art before the effective filing date to change the material of the skirt to make it weigh lighter, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Doing so would result in less stress on the conveyance mechanism increasing the lifespan and decreasing maintenance required. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited art not relied upon are within applicant’s related field of grow towers. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649